Filed 10/23/12 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2012 ND 218







Shelly Evenson, 		Plaintiff and Appellant



v.



John T. Evenson, 		Defendant and Appellee







No. 20120182







Appeal from the District Court of Walsh County, Northeast Judicial District, the Honorable Laurie A. Fontaine, Judge.



AFFIRMED.



Per Curiam.



Shelly R. Evenson, self-represented, 15774 County Road #19, Minto, N.D. 58261, plaintiff and appellant.



Anne M. Rasmusson, P.O. Box 605, Crookston, Minnesota 56716-0605, for defendant and appellee.

Evenson v. Evenson

No. 20120182



Per Curiam.

[¶1]	Shelly Evenson appeals from a district court order denying her motion to modify spousal support.  She alleges on appeal that the district court erred in not finding a significant change in the parties’ financial circumstances which warranted modification of the spousal support provision of the divorce judgment.  We affirm the order under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom

Carol Ronning Kapsner